Exhibit (10)(r)
Amendment
to the
Defined Contribution
Supplemental Executive Retirement Plan
(Amended and Restated as of December 1, 2007)
Whereas, CMS Energy Corporation maintains the Defined Contribution Supplemental
Executive Retirement Plan (the “Plan”); and
Whereas, the Board of Directors of CMS Energy Corporation has authorized
Officers of the Company to modify the Plan to comply with Section 409A of the
Internal Revenue Code (“Section 409A) and as advisable to reflect guidance under
Section 409A; and
Whereas, under the applicable Section 409A regulations the Plan may either
accept the default standard for determining when a Separation from Service has
occurred or it may adopt a standard of up to 49% of the average level of
services performed over the prior 36 month period of time; and
Whereas, legal counsel, human resources and the tax department recommend
adoption of a 45% standard to provide a reasonable basis for complying with the
Section 409A requirement.
Now Therefore, The definition of Separation from Service in Section I of the
Plan is amended effective to read as follows:

     
“Separation from Service”
  Means the Employee retires or otherwise has a separation from service from the
company as defined under Code Section 409A and any applicable regulations. The
Plan Administrator will determine, consistent with the requirements of Code
Section 409A and any applicable regulations, to what extent a person on a leave
of absence, including on paid sick leave pursuant to Company policy, has
incurred a Separation from Service. Notwithstanding the above, a Separation from
Service will occur consistent with the requirements of Code Section 409A when it
is reasonably anticipated that the future level of bona fide services provided
by the Employee (whether as an employee or as an independent contractor) will be
no more than 45% of the average level of bona fide services performed by the
Employee (whether as an employee or as an independent contractor) over the
immediately preceding 36 month period (or the full period of services, if less
than 36 months).

1



--------------------------------------------------------------------------------



 



     
Signed this 21 day of December, 2008.
   
 
   
CMS Energy Corporation:
   
 
   
/s/ John M. Butler
 
John M. Butler
   
Senior Vice President — Human Resources and Administrative Services
   
 
   
Attest:
   
 
   
/s/ Catherine M. Reynolds
 
Catherine M. Reynolds
   
Vice President and Secretary
   

2